Per Curiam:
It is true that the words “wish” and “desire” are sometimes considered and held to be precatory merely, in wills, and not mandatory. Where they are used as expressing a desire for an act to be done by some person or persons named by the testator, they may be held in many cases to be merely precatory; but no such presumption necessarily arises when the words are used to express the intention and will of the testator. In such case they are held to be mandatory.
An examination of the whole will in the present case satisfies us that the testator intended to give to his wife a life estate only, and that full effect should be given to the fourth and fifth items in the will. Thus construing the will the court committed no error in entering judgment in favor of the defendants on the case stated.
Judgment affirmed.